Case 5:18-cr-00258-EJD Document 732-1 Filed 02/23/21 Page 1 of 5




     Exhibit 87
Case 5:18-cr-00258-EJD Document 732-1 Filed 02/23/21 Page 2 of 5
        Case 5:18-cr-00258-EJD Document 732-1 Filed 02/23/21 Page 3 of 5


Robert S. Leach
December 17, 2016
Page 2


       The sources for the data are two Theranos laboratory information systems, the Laboratory
Information System (“LIS”) and LabDaq, that the Company maintained during the relevant
period. Each record represents one result and provides the following information requested by
the SEC:

          Year and month of the patient visit;

          The accession number associated with the patient visit;

          A description of each test and result;

          Identification of whether the result was direct or calculated;

          Identification of the lab that produced the result;

          Identification of whether the result was produced using a proprietary calculation or
           method; and

          Identification of the device that produced the result.

       Please note the following about the data as well:

          The data does not include results from before the Company’s commercial launch on
           October 13, 2013. The data includes results up to July 30, 2016.

          Where the data does not distinguish between the Company’s Palo Alto and Newark
           labs, results performed by the Company are identified as “Theranos Inc. – CA.”

          Where the data does not distinguish among reference labs, results performed by
           reference labs are identified as “Reference Lab” (LabDaq) or “UNKNOWN –
           REFERENCE LAB” (LIS).

          Where the data does not identify the specific performing lab, the lab is marked as
           “UNKNOWN.”

          Where the data does not identify the device used to perform the test, the device
           designation was left blank (LabDaq) or marked “UNKNOWN” (LIS).

          Where the LIS data does not explicitly identify whether the result was produced using
           a proprietary calculation or method, and where assumptions could not be made as to
           whether such a calculation or method was used, the technology designation was
           marked as “UNKNOWN.”




ActiveUS 160110327v.1
                                                                                   Theranos-DOJ TL000005
        Case 5:18-cr-00258-EJD Document 732-1 Filed 02/23/21 Page 4 of 5


Robert S. Leach
December 17, 2016
Page 3


          Because certain test results appeared simultaneously in both LabDaq and LIS,
           duplicative data was eliminated where possible from the LabDaq-sourced data. There
           may; however, remain some duplicative data where such overlap was not possible to
           confirm.

        Theranos intends to provide a supplemental response to the request for a listing of all
tests performed on various devices between 2013 and 2015 in its next production.

        We are producing these documents on an encrypted disc. We will provide the password
for the disc by email.

       The enclosed materials are being produced pursuant to the above-referenced Subpoena
and the November 16 Meeting Requests, and subject to Rule 6 of the Federal Rules of Criminal
Procedure.

                                     *       *       *      *

        These materials are confidential and contain competitively sens itive information.
Accordingly, we request confidential treatment of this letter and the enclosed materials and any
information contained therein pursuant to 5 U.S.C. § 552 and 17 C.F.R. § 200.83 (“Confidential
Material”). The materials are exempt from public disclosure under one or more provisions of
FOIA and have been appropriately marked to reflect this status. See, e.g., 5 U.S.C. § 552(b)(3)
(protecting matters specifically exempted from disclosure by statute); § 552(b)(4) (protecting
trade secrets and confidential and privileged financial and com mercial information); § 552(b)(7)
(protecting certain records or information compiled for law enforcement purposes); § 552(b)(8)
(protecting certain records or information prepared for the use of an agency responsible for
regulating or supervising financial institutions). Moreover, disclosure of the materials may be
prohibited under 18 U.S.C. § 1905, and further protections may be available under the Privacy
Act of 1974, 5 U.S.C. § 552a.

        Should any third person request the opportunity to inspect or copy the Confidential
Material pursuant to FOIA or otherwise, we request on behalf of Theranos that the undersigned
immediately be notified of such request and be furnished with a copy of all written materials
pertaining to such request (including but not limited to the request and any agency determination
with respect to such request). Theranos expects that it will be given an opportunity to object to
such disclosure. And, should the Department be inclined to grant any such request, it is
Theranos’ expectation that, pursuant to the procedures required by 28 C.F.R. § 16.8, and Exec.
Order 12,600, 52 Fed. Reg. 23,781 (1987), we will be given reasonable advance notice of any
such decision to enable our client to pursue any remedy that may be available to it. In such
event, we request that you telephone the undersigned rather than rely upon the United States mail
for such notice.




ActiveUS 160110327v.1
                                                                                     Theranos-DOJ TL000006
        Case 5:18-cr-00258-EJD Document 732-1 Filed 02/23/21 Page 5 of 5


Robert S. Leach
December 17, 2016
Page 4


       The requests set forth in the preceding paragraphs also apply to any memoranda, notes,
recordings, or other writings of any sort whatsoever which are made by, or at the request of, any
employee of the Department (or any other government agency) and which (1) incorporate,
include, or relate to any of the information contained in the Confidential Material; or (2) refer to
any conference, meeting, telephone conversation, or interview between (a) our client’s current or
former employees, associates, representatives, agents, auditors, or counsel and (b) employees of
the Department (or any other government agency).

        Provision of the enclosed materials is not intended to and does not waive any applicable
privilege or other legal basis under which information may not be subject to production. By the
production of such documents, Theranos does not intend to and has not waived the attorney
client privilege or any other protections.

       This Confidential Material remains the property of Theranos. Accordingly, at the
conclusion of this investigation, Theranos requests such material (and any copies thereof) be
returned to the undersigned.

       Please do not hesitate to call me if you have any questions about these matters.

                                                      Very truly yours,




Enclosure




ActiveUS 160110327v.1
                                                                                     Theranos-DOJ TL000007
